ND'JO l Z{llll

Clork. U S DJ;;THCI Com:
Dl:;tric: 0! r.‘lor:rar:a
Bl|fulq$

IN THE UNTTED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVlSION
MID CONTINENT CASUALTY
COMPANY, CV 17-4l-BLG-SPW
Plaintiff,
ORDER

VS.

ALAN ENGELKE, STATE FARM
FIRE & CASUALTY COMPANY,
DRY PRAIRIE RURAL WATER
AUTHORITY, AND DOES 1-10,

 

Defendants.

 

IT IS HEREBY ORDERED that Counsel shall conduct the voir dire at trial
in this matter. Each party shall have one hour for voir dire.
The Clerl< of Court is directed to notify all parties of the making of this

Order.

T,
DATED this §/$ day ofocmber, 2018
/\J;A»M_//' MM/

SUSAN P. WATTERS
United States District Judg,e

 

